Citation Nr: 1515154	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January to May 1983, November 1990 to June 1991, February 2005 to May 2006, and May 2009 to March 2010.  The Veteran also had more than 24 years and five months of Army Reserve service.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2012 RO decision that, in part, denied service connection for a low back disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he initially injured his low back in service in 1983, and that he reinjured it doing push-ups during training in 1995.  In his notice of disagreement, the Veteran asserted that he has been treated by various civilian doctors since reinjuring his back in 1995, and that his back problems were aggravated while serving in Afghanistan and Iraq.  

Although the Veteran was examined by VA in March 2013, the examiner's assessment as to the etiology of his low back disability was wholly conclusory and appears to have been based primarily on a reported history of a work related back injury in 1994.  The examiner did not discuss the Veteran's medical history prior to the industrial injury or the significance of his back symptoms in 1983.  Further, there was no discussion as to the nature of any resulting disability from the work-related back injury, or whether his current back disability was aggravated by his subsequent active service.  Thus, the Board finds that the March 2013 VA examination was inadequate and that another examination is necessary.  

Historically, the available service treatment records (STRs) showed that the Veteran was admitted to a service hospital in June 1983, for evaluation of low back pain that had been present for one week.  Although the report indicated that x-ray studies were taken, there are no other STRs of record.  The ER report showed the Veteran's unit was "A-3-4" and that his service status was "E-IAD" enlisted - inactive duty.  As these records are potentially relevant to the Veteran's claim and are within the purview of VA, they must be obtained.  If the records can not be located, were destroyed or are unavailable, this must be confirmed through appropriate channels.  

Moreover, the service records showed that the Veteran was not on active duty in June 1983, and was seen while on inactive duty for training.  The specific nature of the Veteran's duty status when treated in June 1983 is significant as to whether any resulting disability may be service connected.  That is, service connection may be granted only for a disability due to injury incurred or aggravated in the line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d).  Furthermore, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the STRs showed that the Veteran denied any recurrent back pain on a quad-annual examination in August 1986, and no pertinent abnormalities were noted at that time.  Similarly, the Veteran denied any history of recurrent back pain on a service examination in September 1990, and on a redeployment examination in April 1991, and no pertinent abnormalities were noted on either occasion.  The STRs showed that the Veteran was seen for low back pain after doing push-ups during a PT test while on INACDUTRA in May 1995.  A service Report of Investigation at that time showed that the Veteran reported that he suffered a severe back injury at his civilian job in August 1994 and was off work for 10 days, and that he had occasional back pain ever since that injury.  The assessment was arthritis left sacroiliac.  However, the report does not indicate that x-ray or any diagnostic studies were performed.  Thus, the basis of the assessment is not clear.  

Private medical records showed that the Veteran was seen for evaluation of his low back pain in December 2003.  At that time, the Veteran reported intermittent low back pain after working long hours or when doing push-ups, but said that he had no problems running, biking or swimming.  He said that he was interested in reenlisting in the military and had not had a CT scan or physical therapy.  X-ray studies showed anterior endplate spurring from L2 through L4 and mild curvature in the upper lumbar spine to the right.   

Subsequent STRs during the Veteran's active service (2005 to 2006, and 2009 to 2010) showed that he was placed on permanent profile and restricted from sit-ups and push-ups, but was otherwise able to perform the physical activities of military service, including running, biking, swimming, carrying his weapon and move with a fighting load at least two miles (48 pounds of gear).  The STRs showed a reported history of degenerative disc disease of the lumbar spine but do not show any specific injury or treatment for any low back problems during service.  

After review of the evidentiary record, the Board finds that additional development must be undertaken to obtain all any outstanding STRs for treatment in June 1983, and for the Veteran's work-related back injury in August 1994.  If the Veteran filed a workman's compensation claim, all associated records should also be obtained.  The Veteran should then be afforded a VA examination to determine the nature and etiology of his current low back disability.  

In this case, the questions that need to be addressed on remand are as follows: when was the Veteran first shown to have a low back disability?  Specifically, did the Veteran have a back disability, such as arthritis when hospitalized in June 1983?  If not, what was the nature of his work-related back injury in August 1994, and did it result in disability?  If the Veteran was shown to have a back disability from the 1994 injury, was it aggravated while on active duty training in May 1995?  If the Veteran had a back disability that was not aggravated while on active duty training, was the back disability aggravated by his subsequent periods of active service from 2005 to 2006, or from 2009 to 2010?  

Where, as here, the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any back problems since June 1983.  Of particular interest are all records for his work-related back injury in August 1994, including any records pertaining to a claim for workman's compensation.  The Veteran should also provide VA with authorization to obtain all medical records from his former employer (31 years at auto parts company).  After securing the necessary release(s), the AMC should attempt to obtain copies of all records from the identified sources and associate them with the claims folder.  

The AMC should also attempt to obtain all service clinical records for the Veteran's hospitalization on June 24, 1983, while on INACDUTRA.  If any records cannot be obtained, this should be noted in the claims folder, and the Veteran and his representative should be notified and so advised.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current low back disability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  After reviewing all of the evidence, including any additional treatment records obtained on remand, the examiner should provide a response to the following:  

a) Is it at least as likely as not that the Veteran had a low back disability prior to May 1995.  If so, is it at least as likely as not (at least a 50-50 probability) that the low back disability was aggravated beyond the natural progress of the disorder by his active duty training in May 1995?  

b) If not, is it at least as likely as not that the Veteran's current low back disability was due to the May 1995 training incident (doing push-ups) while on active duty for training?  

c) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing low back disorder WAS NOT aggravated beyond the natural progress of the disorder by his active service from February 2005 to May 2006, or his active service from May 2009 to March 2010?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  

4.  After the requested development has been completed, the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

